DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on 11/18/2020 and also submitted on 07/26/2020 was filed after the mailing date of the application. Both the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

4.	Claims 39-45, 47-51, and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,853,614 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-20 of U.S. Patent No. US 10,853,614 B2 reads on the corresponding limitation of claims 39-45, 47-51, and 54-57 of the current application 16/951,446. Both the US published Patent and current application recite the button assembly and the electronic devices as presently claimed.

Comparing claims 39-45, 47-51, and 54-57 of the current application and claims 1-20 of the US Patent No. US 10,853,614 B2 is given below:-

Claim 39 corresponds to part of claim 9 and 13 of US patent US 10,853,614 B2;
Claim 40 corresponds to part of claims 10 and 11 of US patent US 10,853,614 B2;

Claim 41 corresponds to part of claim 14 of US patent US 10,853,614 B2;

Claim 42 corresponds to part of claims 13 and 14 of US patent US 10,853,614 B2;

Claim 43 corresponds to part of claim 5 of US patent US 10,853,614 B2;

Claim 44 corresponds to part of claim 6 of US patent US 10,853,614 B2;

Claim 45 corresponds to part of claims 16 and 23 of US patent US 10,853,614 B2;

Claim 47 corresponds to part of claims 13 and 14 of US patent US 10,853,614 B2;

Claim 48 corresponds to part of claim 9 of US patent US 10,853,614 B2;

Claim 49 corresponds to part of claim 9 of US patent US 10,853,614 B2;

Claim 50 corresponds to part of claims 10 and 11 of US patent US 10,853,614 B2;

Claim 51 corresponds to part of claim 10 of US patent US 10,853,614 B2;

Claim 54 corresponds to part of claims 2 and 9 of US patent US 10,853,614 B2;

Claim 55 corresponds to part of claim 8 of US patent US 10,853,614 B2;

Claim 56 corresponds to part of claim 14 of US patent US 10,853,614 B2; and

Claim 57 corresponds to part of claims 10 and 11 of US patent US 10,853,614 B2.

5.	Claims 39, 40, 43-45, 54, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,402,617 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-19 of U.S. Patent No. US 10,402,617 B2 reads on the corresponding limitation of claims 39, 40, 43-45, 54, and 57 of the current application 16/951,446. Both the US published Patent and current application recite the button assembly and the electronic devices as presently claimed.

claims 39, 40, 43-45, 54, and 57 of the current application and claims 1-19 of the US Patent No. US 10,402,617 B2 is given below:-

Claim 39 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 40 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 43 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 44 corresponds to part of claims 1 and 13 of US patent US 10,402,617 B2;

Claim 45 corresponds to part of claim 1 of US patent US 10,402,617 B2;

Claim 54 corresponds to part of claim 1 of US patent US 10,402,617 B2; and

Claim 57 corresponds to part of claim 1 of US patent US 10,402,617 B2.


6.	Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,853,614 B2 in view of Pi et al.(US 2015/0146944 A1) (herein after Pi).

Regarding claim 46, the US Patent No. US 10,853,614 B2 does not teach the laptop computing device of claim 39, wherein the cap comprises a sapphire material that forms a top surface of the depressible power button.

However, Pi teaches a secure human fingerprint sensor, wherein the cap(protective cover 106, fig.1) comprises a sapphire material that forms a protective cover [top surface] (fig.1, Para-49).

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the application, to modify the US Patent No. US 10,853,614 B2 with the teaching of Pi to include the feature in order to protect fingerprint sensor detector chip and could also serve as a dielectric spacer.


7.	Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,853,614 B2 in view of Saito et al.(5,823,326) (herein after Saito).

Regarding claim 52, the US Patent No. US 10,853,614 B2 does not teach the laptop computing device of claim 47, wherein the spring plate defines a set of cutouts that facilitates deflection of the spring plate in response to the press input.

However, Saito teaches a push lock switch, wherein the spring plate(coil spring 6 along with movable contacting strip, fig.1) defines a set of cutouts(movable contact 11c, fig.1) that facilitates deflection of the spring plate in response to the press input(Col-6, Lines 27-48).

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the application, to modify the US Patent No. US 10,853,614 B2 with the teaching of Saito to include the feature in order to allow a coil spring having larger spring constant to provide a cushion effect to the switch operation.

8.	Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,853,614 B2 in view of Pi et al.(US 2015/0146944 A1) (herein after Pi).

Regarding claim 58, the claim 5 of US Patent No. US 10,853,614 B2 teaches the laptop computing device of claim 54, wherein the biometric sensor comprises a capacitive sensor that is configured to detect the fingerprint of the user touch.

Nevertheless, the US Patent No. US 10,853,614 B2 does not teach the laptop computing device of claim 39, wherein the cap comprises a sapphire material that defines an upper surface of the depressible power button.

However, Pi teaches a secure human fingerprint sensor, wherein the cap(protective cover 106, fig.1) comprises a sapphire material that forms a protective cover[upper surface](fig.1, Para-49).

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the application, to modify the US Patent No. US 10,853,614 B2 with the teaching of Pi to include the feature in order to protect fingerprint sensor detector chip and can also serve as a dielectric spacer.
9.	Claims 39-51, and 53-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,922,229 B2 in view of Shustorovich et al.(US 2013/0129310 A1) (herein after Shustorovich).

Parts of the claims 1, 8 and 15 of US Patent No. US 9,922,229 B2 teach most of the limitations cited in claim 39.

Nevertheless, the US Patent No. US 9,922,229 B2 does not teach the laptop computing device, wherein the laptop computing device comprises: an upper portion comprising a display; a hinge; a lower portion coupled to the upper portion by the hinge.

However, Shustorovich teaches an electronic device, comprises:
an upper portion(casing having first portion, Para-70) comprising a display(first display 502, fig.5);
a hinge(axis 501, pivot joint, fig.5, Para-70); and
a lower portion(second portion) connected to the upper portion (first portion) by the hinge(pivot joint, Para-70).

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the application, to modify the US Patent No. US 9,922,229 B2 with 

Claim 40 corresponds to part of claims 1 and 10 of US patent US 9,922,229 B2;

Claim 41 corresponds to part of claim 1 of US patent US 9,922,229 B2;

Claim 42 corresponds to part of claim 1 of US patent US 9,922,229 B2;

Claim 43 corresponds to part of claim 15 of US patent US 9,922,229 B2(capacitive touch sensor is well-known in the art);

Claim 44 corresponds to part of claim 8 of US patent US 9,922,229 B2;

Claim 45 is taught by Shustorovich(fig.5);

Claim 46 corresponds to part of claim 4 of US patent US 9,922,229 B2;

Claim 47 is rejected for the same reason as mentioned in the rejection of claims 39, and 41-43;
Claim 48 is rejected for the same reason as mentioned in the rejection of claims 39, and 40;

Claim 49 is rejected for the same reason as mentioned in the rejection of claim 39;

Claim 50 is rejected for the same reason as mentioned in the rejection of claim 39;

Claim 51 is rejected for the same reason as mentioned in the rejection of claims 39, and 40;

Claim 53 corresponds to part of claim 1 of US patent US 9,922,229 B2;

Claim 54 corresponds to part of claim 1 of US patent US 9,922,229 B2;

Claim 55 corresponds to part of claim 1 of US patent US 9,922,229 B2;

Claim 56 corresponds to part of claim 1 of US patent US 9,922,229 B2;

Claim 57 corresponds to part of claims 8 and 10 of US patent US 9,922,229 B2; and
 
Claim 58 corresponds to part of claims 4 and 8 of US patent US 9,922,229 B2.

10.	Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,922,229 B2 in view of Shustorovich et al.(US 2013/0129310 A1) (herein after Shustorovich) and further in view of Saito et al.(5,823,326) (herein after Saito).

Regarding claim 52, the US Patent No. US 9,922,229 B2 as modified by Shustorovich does not teach the laptop computing device of claim 47, wherein the spring plate defines a set of cutouts that facilitates deflection of the spring plate in response to the press input.

However, Saito teaches a push lock switch, wherein the spring plate(coil spring 6 along with movable contacting strip 11, fig.1) defines a set of cutouts(movable contact 11c, fig.1) that facilitates deflection of the spring plate in response to the press input(Col-6, Lines 27-48).

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the application, to modify the US Patent No. US 9,922,229 B2 further with the teaching of Saito to include the feature in order to allow a coil spring having larger spring constant to provide a cushion effect to the switch operation.

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



14.	Claims 39-45, 47-51 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al.(US 2016/0337559 A1) (herein after LIU) in view of Castaneda et al.(US 2008/0049980 A1) (herein after Castaneda).

Regarding claim 39, LIU teaches a laptop computing device (electronic device, Para-39) comprising:

an upper portion(fig.4) comprising a display(display device 240, fig.4);

a hinge(fig.4)(as seen from figure, upper portion is connected to lower portion 400 by two hinges or pivot and it is well-known in the art to have a hinge to open and close electronic device);

    PNG
    media_image1.png
    603
    542
    media_image1.png
    Greyscale
fig.4

a lower portion(fig.4) coupled to the upper portion by the hinge(tow hinges as shown in fig.4); and

a keyboard coupled to the lower portion and comprising a set of depressible keys(fig.4)including a depressible power button (multifunctional power button 110, fig.4) comprising:

a cap(444, 462, 470, fig.3)  configured to receive a touch input and a press input(pressed action, Para-35), the cap configured to move from an undepressed position to a depressed position in response to the press input(Para-36); 

a biometric sensor(fingerprint recognition sensor 470, fig.3, Para-35) positioned below the cap(cover at 444 of the shell 440) and configured to obtain fingerprint information in response to the touch input(Para-38), the laptop computing device configured to authorize a function in response to the (S510, fig.5, Para-41, 43); and
a compressible switch(power switch 112, fig.3) positioned below the biometric sensor and configured to detect the press input (Para 29-31, 33).

If it is considered that Shustorovich fails to disclose all the claim limitations, especially the limitation, “a cap” in his/her disclosure, then it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the application, to utilize Castaneda's teaching of button with integrated biometric sensor associated with figs.1-7B and related text in order to the claim limitation. Castaneda teaches a button with integrated biometric sensor comprising a cap(protective cover 330, fig.3, Para-37) configured to receive a touch input and a press input(Para-43). 

Such a combination of teaching is desirable because it provides a switch having a fingerprint sensor that reduces operational stresses between the biometric sensor and the electronic circuit when the button is depressed, while improving durability of the button assembly.

claim 40, LIU as modified by Castaneda teaches the laptop computing device of claim 39, wherein the depressible power button is configured to change a power state of the laptop computing device in response to the press input(Para-30, LIU) and the fingerprint information corresponding to the stored information associated with the authorized user(S508, fig.5, Para-41, LIU).

Regarding claim 41, LIU as modified by Castaneda teaches the laptop computing device of claim 39, wherein:

the depressible power button further comprises a spring plate (spring member 605, fig.6A-6B, Para-45; also figs.7A-7B, Castaneda) (for motivation, see claim rejection of claim 39);

the spring plate is configured to deform in response to the press input(figs.6B&7B, Castaneda); and

the spring plate is configured to restore the cap to the undepressed position in response to the press input being released(figs.6A&7A, Castaneda). 

Regarding claim 42, LIU as modified by Castaneda teaches the laptop computing device of claim 41, wherein the spring plate is positioned below the compressible switch(fig.7B, Castaneda) (as seen from figure switch 205 is on top of 750).
claim 43, LIU as modified by Castaneda teaches the laptop computing device of claim 39, wherein the biometric sensor is a capacitive sensor(Para-29, LIU; Para-30, Castaneda) that is positioned between the compressible switch and the cap.

Regarding claim 44, LIU as modified by Castaneda teaches the laptop computing device of claim 39, wherein:
 
the lower portion defines an indentation(top of lower portion) that is recessed with respect to an upper surface of the lower portion(fig.4, LIU); and 

the keyboard and the depressible power button are positioned within the indentation(fig.4, LIU). 

Regarding claim 45, LIU as modified by Castaneda does not teach the laptop computing device of claim 39, further comprising a secondary display positioned in the lower portion. However, secondary display near to the keyboard(lower portion) of an electronic device is well-known in the art(see 504, fig.5, US 2013/0129310 A1). Therefore, it would be obvious to one of ordinary skill in the art to have modified LIU using common knowledge in the art to have second display near to keyboard in order to increase the functionality of the electronic device and make easy for user. 
Claim 47 is rejected for the same reason as mentioned in the rejection of claims 39 and 41. Since both claims recite almost identical claim limitations as in claim 47. 

Claim 48 is rejected for the same reason as mentioned in the rejection of claims 39 and 40. Since both claims recite identical, in part, claim limitations as in claim 48. 

Claim 49 is rejected for the same reason as mentioned in the rejection of claim 39. Since claim 39 recite identical, in part, claim limitations as in claim 49. 

Claim 50 is rejected for the same reason as mentioned in the rejection of claims 39 and 40. Since both claims recite identical, in part, claim limitations as in claim 50. 

Claim 51 is rejected for the same reason as mentioned in the rejection of claims 39 and 40. Since both claims recite identical, in part, claim limitations as in claim 51.

Claim 54 is rejected for the same reason as mentioned in the rejection of claims 39. Since both claims recite almost identical claim limitations except for minor wording and insignificant changes in terminology. Additional claim limitations of claim 54 are also disclosed in step S506, S508, S512, S514, S516, S518, S520 in fig.5 disclosed by LIU.
Claim 55 is rejected for the same reason as mentioned in the rejection of claim 41. Since both claims recite almost identical claim limitations except for minor wording and insignificant changes in terminology. 

Claim 56 is rejected for the same reason as mentioned in the rejection of claim 41. Since both claims recite almost identical claim limitations except for minor wording and insignificant changes in terminology. 

Claim 57 is rejected for the same reason as mentioned in the rejection of claims 39 and 40. Since both claims recite identical, in part, claim limitations as in claim 51.

15.	Claims 46 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al.(US 2016/0337559 A1) in view of Castaneda et al.(US 2008/0049980 A1) and further in view of Pi et al.(US 2015/0146944 A1) (herein after Pi).

Regarding claim 46, LIU as modified by Castaneda does not teach the laptop computing device of claim 39, wherein the cap comprises a sapphire material that forms a top surface of the depressible power button.

However, Pi teaches a secure human fingerprint sensor, wherein the cap(protective cover 106, fig.1)comprises a sapphire material that forms a protective cover[upper surface] (fig.1, Para-49).

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the application, to modify LIU further with the teaching of Pi to include the feature in order to protect fingerprint sensor detector chip and can also serve as a dielectric spacer.

Claim 58 is rejected for the same reason as mentioned in the rejection of claims 43 and 46, since both claims recite, in part, almost identical claim limitations as in claim 58.

16.	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al.(US 2016/0337559 A1) in view of Castaneda et al.(US 2008/0049980 A1) and further in view of further in view of Saito et al.(5,823,326) (herein after Saito).

Regarding claim 52, LIU as modified by Castaneda does not teach the laptop computing device of claim 47, wherein the spring plate defines a set of cutouts that facilitates deflection of the spring plate in response to the press input.

However, Saito teaches a push lock switch, wherein the spring plate(coil spring 6 along with movable contacting strip 11, fig.1) defines a set of cutouts(movable contact 11c, fig.1) that facilitates deflection of the spring plate in response to the press input(Col-6, Lines 27-48).

Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the application, to modify LIU further with the teaching of Saito to include the feature in order to allow a coil spring having larger spring constant to provide a cushion effect to the switch operation.

Examiner Note

17. The Examiner cites particular figures, paragraphs, columns and line numbers in the reference, as applied to the claims above. Although the particular citations are representative teachings and
are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692